UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-6617



DEXTER DRAKE COFFIN, III,

                                              Plaintiff - Appellant,

          versus

RONALD J. ANGELONE, Director, Virginia Depart-
ment of Corrections,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. James R. Spencer, District Judge.
(CA-96-8)


Submitted:   November 26, 1996            Decided:   January 24, 1997


Before WIDENER, NIEMEYER, and MICHAEL, Circuit Judges.

Affirmed by unpublished per curiam opinion.


Dexter Drake Coffin, III, Appellant Pro Se. Linwood Theodore Wells,
Jr., Assistant Attorney General, Richmond, Virginia, for Appellee.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying

relief on his 28 U.S.C. § 2254 (1988) petition. We have reviewed

the record and the district court's opinion and find no reversible

error. Accordingly, we affirm on the reasoning of the district

court. Coffin v. Angelone, No. CA-96-8 (E.D. Va. Apr. 10, 1996).
Additionally, we deny Appellant's motions for: 1) a stay of his

state court conviction; 2) bail pending his appeal; 3) an expedited

appeal; and 4) oral argument. We dispense with oral argument be-
cause the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the deci-

sional process.




                                                          AFFIRMED




                                2